DETAILED ACTION
This 2nd Non-Final Office Action is in response to the amendment and / or remarks filed on February 25, 2022.  Claims 7 – 15, 18 & 20 – 31 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 12, 13, 15, 25, 26 & 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 12 & 15 of copending Application No. 17/385,858 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/385,858 and the instant patent application 17/491,364 BOTH set forth: 
“A truck rack, comprising: a pair of towers, each tow having a lower end portion configured to be mounted on an upper wall region of a truck bed, and a telescoping intermediate portion that is extendable upward in an inwardly sloped direction to a plurality of extended positions, and lockable in each of the extended positions, to increase a height of the tower;
a crossbar defining a longitudinal axis and also defining an axial slot elongated along the longitudinal axis; and
a pair of fastener assemblies to connect the crossbar to the pair of towers at the upper end portion of each tower such that an end region of the crossbar projects outward along the longitudinal axis from the tower in a direction away from the upper end portion of both towers, wherein each fastener assembly is configured to extend from the upper end portion of one of the towers to the axial slot of the crossbar, and wherein the pair of fastener assemblies are adjustable between (i) a first configuration in which the upper end portion of each tower is connected to, and slidable along, the crossbar, to change a distance between the upper end portion of the tower and an end of the crossbar, and (ii) a second configuration in which each upper end portion of the pair of towers is secured firmly to the crossbar.”  

“A truck rack, comprising: a crossbar; and a pair of towers, each tower including a lower end portion providing an elongated foot configured to be mounted on an upper wall region of a truck bed, an upper end portion configured to be connected to the crossbar, and a telescoping intermediate portion configured to extend upward with an inward slope and an adjustable length to change a height of the tower; and 
wherein the telescoping intermediate portion has a bottom end welded to the elongated foot such that a longitudinal axis of the elongated foot is transverse to a longitudinal axis of the intermediate portion, wherein the intermediate portion defines an axial slot elongated along the longitudinal axis of the intermediate portion, and wherein the intermediate portion includes a fastener assembly partially located in the axial slot and being adjustable to fix the length of the intermediate portion; 
wherein the length of the intermediate portion is adjustable to, and fixable at, any length within a continuous range of lengths of the intermediate portion. 
wherein the intermediate portion includes an outer tube and an inner tube that slidably extends from the outer tube, wherein the axial slot is a first axial slot and the fastener assembly is a first fastener assembly that extends from the outer tube to the inner tube, wherein the intermediate portion defines a second axial slot elongated along the longitudinal axis of the intermediate portion, wherein the intermediate portion includes a second fastener assembly partially located in the second axial slot, and wherein each of the first fastener assembly and the second fastener assembly is adjustable to lock the outer tube to the inner tube such that the length of the intermediate portion is fixed.”

“A truck rack, comprising: a crossbar; and Page 5 - RESPONSE TO TRACK ONE OFFICE ACTIONSerial No. 17/491,364; Docket No. YAK3K5CON2a pair of towers, each tower including a lower end portion configured to be mounted on an upper wall region of a truck bed, an upper end portion configured to be connected to the crossbar, and a telescoping intermediate portion configured to extend upward with an inward slope and an adjustable length to change a height of the tower; and 
wherein the intermediate portion defines an axial slot elongated along a longitudinal axis of the intermediate portion, wherein the intermediate portion includes a fastener assembly partially located in the axial slot and being adjustable to fix the length of the intermediate portion, and wherein the length of the intermediate portion is adjustable to, and fixable at, any length within a continuous range of lengths of the intermediate portion;  
wherein the intermediate portion includes an outer tube and an inner tube that is extendable from the outer tube to change the length of the intermediate portion, wherein the inner tube defines the axial slot, wherein the fastener assembly includes an externally threaded fastener disposed in threaded engagement with an internally-threaded fastener, and wherein the internally threaded fastener is located in the axial slot and the externally threaded fastener has a head located outside the outer tube;  
wherein the intermediate portion includes a pair of externally threaded fasteners each extending into the axial slot and disposed in threaded engagement with an internally threaded fastener located in the axial slot, and wherein the pair of externally threaded fasteners are adjustable to fix the length of the intermediate portion.”

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 9, 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0229025 A1) to Johnasen in view of (U.S. Patent Number 9,566,914 B2) to Marr, Jr., and (U.S. Patent Number 10,207,650 B1) to Banegas.
Regarding claim 7, Johnasen discloses the truck rack (See Figure 1), comprising: the pair of towers (i.e. Left & Right (12 & 13) in Figures 1 & 3), each tower (i.e. Left & Right (12 & 13) in Figures 1 & 3) having the lower end portion (28) configured to be mounted on an upper wall region of the truck bed (14) (See Figure 1), and the telescoping intermediate portion (27) that is extendable upward in an inwardly sloped direction (See Figures 1 & 3), and lockable (i.e. via (26) in Figure 3) in the extended position (See Figure 3) to increase a height of the tower (12) (See Figure 3); and
the crossbar (11) defining the longitudinal axis and defining an axial slot (21) elongated along the axis (See Figure 2); and 
the pair of fastener assemblies (i.e. Left & Right (22) in Figure 2) configured to connect the crossbar (11) to the pair of towers (12) at the telescoping intermediate portion (27) of each tower (12) such that an end region of the crossbar (11) projects outward (See Figures 1 & 3) along the longitudinal axis from the tower (12) in the direction away from the upper end portion of both towers (12) (See Figures 1 & 3), wherein each fastener assembly (i.e. Left & Right (22) in Figure 2) is configured to extend from the telescoping intermediate portion (27) of one of the towers (12) to the axial slot (21) of the crossbar (11), and wherein the pair of fastener assemblies (i.e. Left & Right (22) in Figure 2) are slidable along, the crossbar (11), to change the distance between the telescoping intermediate portion (27) of the tower (12) and the end of the crossbar (11) (See Figures 3 & 4).
However, Johnasen does not explicitly disclose an upper end portion; an axial slot elongated along the longitudinal axis; wherein the pair of fastener assemblies are adjustable between (i) the first configuration in which the upper end portion of each tower is connected to; and (ii) the second configuration in which each upper end portion of the pair of towers is secured firmly to the crossbar.
Marr, Jr., teaches the truck rack (100), comprising: the pair of towers (i.e. Left & Right (116) in Figures 5 & 6), each tower (i.e. Left & Right (116) in Figures 5 & 6) having the lower end portion (114 & 114A) configured to be mounted on an upper wall region of the truck bed (20 & 24) (See Figure 5), an upper end portion (118, 118A & 118B), and the pair of towers (i.e. Left & Right (116) in Figures 5 & 6) extendable upward in an inwardly sloped direction (See Figures 1 & 3); and the crossbar (122) defining the longitudinal axis and also defining an axial slot (122A) elongated along the longitudinal axis (See Figure 26); wherein the fastener assembly (142 & 144) is adjustable between (i) the first configuration (i.e. Untighten Configuration) in which the upper end portion (118) of the each tower (i.e. Left & Right (116) in Figures 24 & 25) is connected to; and (ii) the second configuration (i.e. Tighten Configuration) in which each upper end portion (118) of the pair of towers (i.e. Left & Right (116) in Figures 24 & 25) is secured firmly to the crossbar (122) (See Column 8, lines 31 – 44) (See Figures 24 & 25).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an upper end portion; the longitudinal slot; wherein the pair of fastener assemblies are adjustable between (i) the first configuration in which the upper end portion of each tower is connected to; and (ii) the second configuration in which each upper end portion of the pair of towers is secured firmly to the crossbar as taught by Marr, Jr., with the truck rack of Johnasen in order to provide the users to position the crossbar to their desired positioning relative to the tower and top saddle seat (See Column 7, lines 49 – 51).
However, Johnasen as modified by Marr, Jr., does not explicitly disclose the pair of fastener assemblies.
	Marr, Jr., recites: “It would be appreciated by those skilled in the art that various changes and modifications can be made to the illustrated embodiments without departing from the spirit of the present invention.  All such modifications and changes are intended to be covered by the appended claims.” (See Column 9, lines 57 – 61).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of fastener assemblies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
However, Johnasen does not explicitly disclose the plurality of extended positions, and lockable in each of the extended positions.
Banegas teaches the plurality of extended position (i.e. via Multiple Apertures in (153, 155, 163 & 165) in Figure 7), and lockable (i.e. via 251, 254, 255 & 258) in Figure 7) in each of the extended positions (See Figure 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of extended positions, and lockable in each of the extended positions as taught by Banegas with the truck rack of Johnasen in order to accommodate various height storage positions.

Regarding claim 8, Johnasen as modified by Marr, Jr., discloses wherein the fastener assembly (142 & 144) includes an internally-threaded fastener (144) (i.e. Nut) located in the axial slot (i.e. Lower Central Slot of (122A) in Figure 26), and wherein the internally-threaded fastener (144) (i.e. Nut) is offset along the axial slot (i.e. Lower Central Slot of (122A) in Figure 26) when the upper end portion of the tower (i.e. Left & Right (114, 116 & 118) in Figure 5) slides along the crossbar (122) (See Figure 25).  

Regarding claim 9, Johnasen as modified by Marr, Jr., discloses wherein the fastener assembly (142 & 144) includes an externally-threaded fastener (142) (i.e. Bolt) that extends from the upper end portion of the one of the towers (i.e. Left & Right (116) in Figure 5) and into threaded engagement with the internally-threaded fastener (144) (i.e. Nut).  

Regarding claim 10, Johnasen as modified by Marr, Jr., discloses wherein the fastener assembly (142 & 144) includes the externally-threaded fastener (142), and wherein the internally-threaded fastener (144) defines the internally threaded apertures (i.e. Gap Hole of Nut) for threaded engagement with the pair of externally-threaded fasteners  
However, Johnasen as modified by Marr, Jr., does not explicitly disclose the pair of externally-threaded fasteners and the pair of internally threaded apertures.
	Marr, Jr., recites: “It would be appreciated by those skilled in the art that various changes and modifications can be made to the illustrated embodiments without departing from the spirit of the present invention.  All such modifications and changes are intended to be covered by the appended claims.” (See Column 9, lines 57 – 61).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of fastener assemblies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 11, Johnasen as modified by Marr, Jr., discloses wherein the upper end portion (118) of each tower (i.e. Left & Right (116) in Figure 5) has the saddle (118C) to receive the region of the crossbar (122) (See Column 8, lines 10 – 15) (See Figures 19 & 20). 

Claims 12, 13, 14 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0229025 A1) to Johnasen in view of (U.S. Patent Number 9,566,914 B2) to Marr, Jr., and (U.S. Patent Number 9,248,785 B2) to Perry.
Regarding claim 12, Johnasen discloses the truck rack (See Figure 1), comprising: the crossbar (11); and 
the pair of towers (i.e. Left & Right (12) in Figure 1), each tower (i.e. Left & Right (12) in Figure 1) including the lower end portion (28) providing the elongated foot (13) configured to be mounted on an upper wall region of the truck bed (See Figures 1, 3 & 4); and the telescoping intermediate portion (i.e. Middle Portion of 12) in Figures 1 & 3) configured to extend upward with an inward slope and an adjustable length to change a height of the tower (12); and 
wherein the telescoping intermediate portion (27) has the bottom end connected to the elongated foot (13) such that the longitudinal axis of the elongated foot (13) is transverse to the longitudinal axis of the intermediate portion (27) (See Figures 1, 2 & 3).
However, Johnasen does not explicitly disclose an upper end portion configured to be connected to the crossbar; and the bottom end welding to the elongated foot.
Marr, Jr., teaches an upper end portion (118, 118A & 11B) configured to be connected to the crossbar (116) (See Figure 7); and the bottom end welding to the elongated foot (14) (See Column 1, lines 34 & 35).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an upper end portion configured to be connected to the crossbar; and the bottom end welded to the elongated foot as taught by Marr, Jr., with the truck rack of Johnasen in order to permanent positioning.
	However, Johnasen does not explicitly disclose wherein an axial slot elongated along the longitudinal axis of the intermediate portion, and wherein the intermediate portion includes the fastener assembly partially located in the axial slot and being adjustable to fix the length of the intermediate portion.  
	Perry teaches wherein the intermediate portion (8) defines an axial slot (66 or 1030) elongated along the longitudinal axis of the intermediate portion (8), and wherein the intermediate portion (8) includes the fastener assembly (31 & 57) partially located in the axial slot (66 or 1030) and being adjustable to fix the length of the intermediate portion (See Column 11, line 36 – 62) (See Figures 1, 2, 6, 7, 8, 9 & 18).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an axial slot elongated along the longitudinal axis of the intermediate portion, and wherein the intermediate portion includes the fastener assembly partially located in the axial slot and being adjustable to fix the length of the intermediate portion as taught by Perry with the truck rack of Johnasen in order to lock and unlock the rack to various height configurations to accommodate the users preference (See Abstract).

Regarding claim 13, Johnasen discloses wherein the length of the intermediate portion (i.e. Middle Portion of (12) in Figures 1 & 3) is adjustable (See Figure 4) and fixable (See Figures 1 & 3) over the continuous range of lengths of the intermediate portion (27).  
	Furthermore, Johnasen as modified by Perry discloses the length of the intermediate portion (8) is adjustable (i.e. Freely Slidable via Unlock (31 & 57) in Figure 6) to, and fixable (i.e. Lock Position via (31 & 57) in Figure 7) at, any length within (See Abstract) (See Figures 6, 7, 8 & 9).

Regarding claim 14, Johnasen as modified by Perry discloses wherein the axial slot (66 or 1030) forms an axial channel (See Figures 8 & 18) and has the pair of longitudinal flanges (i.e. Left & Right (62) in Figures 11 & 12) extending along the axial channel (See Figures 8, 9, 11, 15 & 18).

Regarding claim 25, Johnasen discloses the crossbar (11); and the pair of towers (i.e. Left & Right (12) in Figures 1 & 3), each tower (i.e. Left & Right (12) in Figures 1 & 3) including the lower end portion (13) configured to be mounted on the upper wall region of the truck bed, and the telescoping intermediate portion (i.e. Middle Portion of (12) configured to extend upward with an inward slope and an adjustable length to change the height of the tower (i.e. Left & Right (12) in Figures 1 & 3); and
wherein the intermediate portion (i.e. Middle Portion of (12) in Figures 1 & 3) defines an axial slot (i.e. Slot Portion of (28) adjacent (26) in Figure 3) elongated along the longitudinal axis of the intermediate portion (See Figure 3), wherein the intermediate portion (i.e. Middle Portion of (12) in Figures 1 & 3) includes the fastener assembly (26) partially located in the axial slot (i.e. Slot Portion of (28) adjacent (26) in Figure 3) and being adjustable to fix the length of the intermediate portion (i.e. Middle Portion of (12) in Figures 1 & 3), and wherein the length of the intermediate portion (i.e. Middle Portion of (12) in Figures 1 & 3) is adjustable to, and fixable.
However, Johnasen does not explicitly disclose the upper end portion configured to be connected to the crossbar.
Marr, Jr., teaches an upper end portion (118, 118A & 11B) configured to be connected to the crossbar (116) (See Figure 7) (See Column 1, lines 34 & 35).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an upper end portion configured to be connected to the crossbar as taught by Marr, Jr., with the truck rack of Johnasen in order to permanent positioning.
However, Johnasen does not explicitly disclose adjust to, and fixable at, any length within the continuous range of lengths of the intermediate portion.
Perry teaches wherein the intermediate portion (8) defines an axial slot (66 or 1030) elongated along the longitudinal axis of the intermediate portion (8), wherein the intermediate portion (8) includes the fastener assembly (57) partially located in the axial slot (66 or 1030) and being adjustable to fix the length of the intermediate portion (8), and the length of the intermediate portion (8) is adjustable to, and fixable at, the length within the continuous range of lengths of the intermediate portion (8) (See Figures 6, 7, 8 & 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to adjust to, and fixable at, any length within the continuous range of lengths of the intermediate portion as taught by Perry with the truck rack of Johnasen in order to lock and unlock the rack to various height configurations to accommodate the users preference (See Abstract).

Allowable Subject Matter
Claims 15 & 26 – 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18, 20, 21, 22, 23 & 24 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 8, 9, 10, 11, 12, 13, 14, 18, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30 & 31 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	(U.S. Patent Publication Number 2008 / 0100075 A1) to Derecktor discloses the truck rack (See Figure 1).

(U.S. Patent Number 7,296,837 B2) to Niedziela et al., discloses the truck rack (See Figure 1).

(U.S. Patent Number 7,464,977 B1) to Price discloses the truck rack (See Figure 1).

(U.S. Patent Number 7,419,075 B2) to Green discloses the truck rack (See Figures 2 & 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734